Hardin, P. J.
1. Plaintiff gave evidence upon the trial tending to establish the genuineness of the signatures of the deceased to the several promissory notes mentioned in the report of the referee, and the defendant gave evidence strongly tending to indicate that the notes were forgeries, and were not executed or delivered by the deceased to the plaintiff. The issue of fact was so' closely contested as to whether or not the signatures were genuine, as well as *488whether the notes were delivered, if genuine, for any consideration to the plaintiff, we are of the opinion that any erroneous ruling that may have been made by the referee cannot be said not to have prejudiced the parties against whom the determination was made. During the trial the plaintiff was put upon the stand to contradict the testimony of Mr. Miller and Mr. Williams, two very important witnesses for the defendant. She denied explicitly essential points of their testimony in regard to the notes, and the several interviews which they detailed having had with her in respect thereto. During the course of her cross-examination the defendant offered “to show that she had no property.” Thereupon the referee remarked, “I think it is too remote;” and then the case shows that the objection was sustained, and an exception' was taken by the defendant. We think the testimony was competent. In Darling v. Westmoreland, 13 Amer. Rep. 71, the court .said, viz.: “In an action on a note alleged to have been given for money loaned, the defense being that the note is a forgery and the loan a fiction, evidence tending to show the payee’s want of means to make the loan, and evidence tending to show that the payer was a borrower of money, is admissible.” Wiggin v. Plumer, 31 N. H. 251; Demeritt v. Miles, 22 N H. 523; Angier v. Ash, 26 N. H. 99. In the case of Nicholls v. Van Valkenburgh, 15 Hun, 230, it appears that an action was brought against executors upon a promissory note, and that the answer interposed “w'as a general denial, payment, want of consideration, and that the note was made solely for the accommodation of the said Borst, the payee.” The defense was sought to be sustained by circumstantial evidence, “in the course of which the defendant gave in evidence many circumstances tending to show th.e financial situation of Martin I. Borst, and also of D. A. Van Valkenburgh, at and about the time when the note purported to have been made; and afterwards, after the note, by its terms, purported to have become due and remained unpaid, with a view not only of showing from the transactions of the parties, the probability that the note was signed at the time and for the purpose claimed by them, but also of showing, by inference, the improbability that, if the note represented an actual and bona fide claim against Van Valkenburgh in favor of Borst, it would have been permitted by the latter to have remained overdue, and without any demand of payment or attempt to collect the same in the life-time of Van Valkenburgh.” Both descriptions of testimony of this character were taken under the objection of plaintiff’s counsel as to inadmisibility, for the purpose of showing the financial position of the parties, and on the ground that it was wholly irrelevant to any of the issues in the case. Judge Talcott, who delivered the opinion in that case, said: “The evidence admitted was offered as only one of the various circumstances tending to establish the fact that the alleged note did not represent an actual and valid claim of Borst against Van Valkenburgh, and we think, in this case, it ivas properly admitted for the consideration of the jury, together with the other evidence bearing on the subject. Waddell's Adm'r, v. Elmendorf's Adm'rs, 10 N. Y. 171; Burlew v. Hubbell, 1 Thomp. & C. 236; Stevenson v. Stewart, 11 Pa. St. 307, examined in Woods v Gummert, 67 Pa. St. 136; and the remarks of the Chancellor and Senator Maison in Miller v. Smith's Ex'rs, 16 Wend. 425. The precise questions presented by these objections seem to have been considered, and the objections overruled, in a recent decision of the supreme court of Illinois. Thorp v. Goewey, 5 Reporter, 619, (May 22, 1878.)” A similar question arose in this court in the case reported in 21 Hun, 331, (Pontius v. People,) affirmed 82 N. Y. 350, and Smith, J., remarked in regard to the question, viz.: “Testimony as to the pecuniary condition of the. defendant was not irrelevant.” The same case was referred to approvingly in Poucher v. Scott, 33 Hun, 225. In Abbott’s Trial Evidence, at page 247, § 21, it was said, viz.: “If the making of any loan whatever by plaintiff is denied, evidence of his poverty at the time is competent, as tending to disprove it.”
*489In the answer served there was no defense of the statute of limitations. The Code provides that that defense must be taken by answer. See section 413 of the Code of Civil Procedure. Dezengremel v. Dezengremel, 24 Hun, 457. It is insisted in behalf of the appellant that as the reference under the statute is a special proceeding, any defense is allowable. The respondent replies that the parties have by their own act, evidenced by their'stipulation, consented that the issues to be tried shall be such as are embraced within the pleadings. It is competent for a party to waive a statutory provision in his behalf, but as this is a proceeding, not against Brown in his individual capacity, it may be questionable whether he could bind the persons interested in the estate rightfully by a waiver of the statute of limitations. However that may be, the conclusion we have reached on the other branch of the case renders it unimportant to pass upon that question at this time. If the defendant shall be advised that the stipulation ought not to remain, or that he had no right to waive the statute of limitations as a defense, and in doing so has exceeded his authority as an executor, and can make a proper case for relief from the stipulation, he should present such case to the special term, and ask to vacate the stipulation, or to be at liberty to amend his answer setting up the statute of limitations. Dayt. Surr. 318; Will. Ex’rs, 317; Willcox v. Smith, 26 Barb. 355.
2. When the witness Daniel T. Ames, an expert in handwriting, or “a pen artist, ” was being examined, it appeared that he had studied very extensively the signatures of Barnard upon genuine instruments, and the alleged signatures upon the notes in question, and he was asked by the defendant, viz.: “Prom your examination, what do you find the nature and characteristics of Barnard’s bandwriting, as indicated by the exhibit referred to on your traces?” This was objected to by the claimant as incompetent, improper, and calling for a conclusion of the witness as to what is the characteristic of Barnard’s handwriting. The referee remarked, viz.: “I think that is too broad.” Thereupon the defendant took an exception. At folio 143 the witness said: “I will refer first to the capital ‘ H ’ in the signature. Taking the ‘ H ’ of the $5,000 note, I find a letter beginning [witness refers to his blackboard, and asks to be allowed to illustrate thereon his meaning in evidence.]” The plaintiff objected. The referee remarked, viz.: “Why refer to the blackboard?” Again the witness was asked, viz.: “His handwriting and characteristics then was to commence the * H ’ on which side?” The witness answered: “The rule is no initial whatever, but more frequently to the right.” The plaintiff’s counsel moved to strike out the answer, and the referee remarked-, viz.: “I think the objection is good.” An exception was taken by the defendant’s counsel. Again, at folio 162, the witness said that “there are no extreme and radical departures from the customary length or habitual length of the genuine signatures. State the same as to initial sweeps.” The plaintiff objected to it as incompetent and improper. The referee sustained the objection, and defendant took an exception. Again the witness was asked: “Can you illustrate upon the blackboard, and show more clearly, the ■difference which you point between the disputed and genuine signatures?” That question was objected to as improper and immaterial. The witness answered, “I think so. ” Thereupon the defendant’s counsel asked the witness the following question: “I will ask you to illustrate upon the blackboard the difference you have specified,—the chief ones?” This was objected to, and the objection was sustained, and the defendant took an exception.
We think the referee did not allow the latitude usually indulged in the examination of an expert witness, nor follow the rules approved in McKay v. Lasher, 3 N. Y. Supp. 352. In that case the court observed, viz.: “The next objection is that an expert witness was allowed to explain upon a blackboard his meaning, and the reasons for his opinion. We think there was no error in this. Of course, the whole class of expert evidence is exceptional; and, as *490experts are to give opinions, it is right that they should explain the reasons-for them.” See Roe v. Roe, 8 Jones & S. 1; Dubois v. Baker, 40 Barb. 562, affirmed 30 N. Y. 355; Bank v. Mudgett, 44 N. Y. 523. Chapter 36, Laws 1880, provides as follows: “Comparison of a disputed writing, with any writing proved 'to the satisfaction of the court to be genuine, shall be permitted to be made by witnesses in all trials and proceedings, and such writings, and the evidence of witnesses respecting the same, may be submitted to the-court and jury as evidence of the genuineness or otherwise of the writing in dispute.” Hilsley v. Palmer, 32 Hun, 474; Peck v. Callaghan, 95 N. Y. 73. There is nothing in Hynes v. McDermott, 82 N. Y. 49, adverse to the views already expressed. In that case the originals from which the copies were made were not brought before the court, and there was no proof of the exactness from the photographic copies, and it was there remarked, viz.: “An expert in handwriting, when speaking as a witness only from a comparison of handwriting,—that is, with two pieces of it in juxtaposition under the eye,— should have before him in court the writing to which he testifies, and the-writings from which he testifies; else there can be no intelligent examination of him either in chief or cross, nor can there be fair means of meeting his testimony by that of other witnesses.” Paper Co. v. O'Dougherty, 81 N. Y. 487, was tried before the passage of chapter 36 of-the Laws of 1880.
3. We are of the opinion that the preponderance of evidence is with the defendant in respect to what transpired between the plaintiff and the witness-Miller and the witness Williams at the time she exhibited notes to them referred to in their testimony, and that the refusal of the referee to find in accordance therewith was a refusal to find in accordance with the weight of the-testimony upon the subject of those interviews.
4. While we recognize the rule that it is within the province of this court, to examine all the evidence bearing on the disputed questions of facts, and determine whether the report of the referee is in accordance with the weight off evidence, (Finch v. Parker, 49 N. Y. 1,) yet, inasmuch as the conclusion which we have reached in the preceding part of the opinion will lead to a new trial, where the questions of fact must be fully presented upon the testimony already given, as well as upon such as either side may produce in addition, thereto, we do not think it opportune to pass upon the main questions of fact, involved in the issues between the parties. We think the judgment and order should be reversed, and a new trial ordered before another referee, with* costs to abide the event.
Martin, J„ concurs.